Order entered October 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01220-CV

                           IN THE INTEREST OF N.A., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-14-01218-X

                                            ORDER
       The reporter’s record in this termination of parental rights appeal is overdue. In an order

dated October 27, 2015, the Court ordered the court reporter to file, within ten days, either the

reporter’s record or written verification that appellant had not requested the record. We notified

appellant that if we received verification that no request for the record had been made, the appeal

would be submitted without the reporter’s record.

       On October 28, 2015, the court reporter filed written verification that she had not

received a request for the reporter’s record. Accordingly, we ORDER the appeal be submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant’s brief is due NOVEMBER 19, 2015.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE